 

Exhibit 10.4

 

PATENT PROPERTIES, INC.

AMENDED AND RESTATED

2006 LONG-TERM INCENTIVE PLAN

 

OPTION GRANT AGREEMENT

 

 



Grant No._______

 

You are hereby awarded an option (the “Option”) to purchase Common Stock of
Patent Properties, Inc. (“Company”). This Option is subject to the terms and
conditions set forth in this Stock Option Grant Agreement (“Grant Agreement”)
and in the Company’s Amended & Restated 2006 Long-Term Incentive Plan, as
amended (“Plan”), which is attached hereto as Exhibit A. By executing this Grant
Agreement, you agree to be bound by all of the Plan’s terms and conditions as if
they had been set out in this Grant Agreement. In addition, you recognize and
agree that all determinations, interpretations, or other actions respecting the
Plan and this Grant Agreement will be made by the Plan Committee, and shall be
final, conclusive and binding on all parties, including you and your successors
in interest. Capitalized terms not otherwise defined herein are used as are
defined in the Plan.

 

1.    Specific Terms. Your Option has the following terms:

 

Name of Grantee:   Type of Option:   Number of Options:   Exercise Price of
Options:   Date of Grant:   Expiration Date:   Vesting:   Exercisability:  

 

2.    Expiration of Option. Your Options granted hereunder will expire at 5:00
p.m. (EDT or EST, as applicable) on the above-mentioned tenth anniversary of the
Date of Grant.

 

3.    Manner of Exercise of the Option. Your Option may only be exercised in the
manner set forth in the Plan, using the exercise notice attached to this Grant
Agreement as Exhibit B, or such other form as the Committee prescribes.

 

4.    Termination of Service. Subject to the terms of any agreement relating to
your employment, directorship or consultancy, as applicable, between you and the
Company then in effect, the unvested portion of this Award shall be canceled and
become automatically null and void immediately after termination of your service
as an employee, director or consultant for any reason, but only to the extent
you have not become vested, pursuant to the foregoing terms, on or at the time
your employment, directorship or consultancy is terminated. Upon termination of
your employment, directorship or consultancy for any reason, all of your vested
Options, if any, shall terminate on the earliest to occur of the following
occasions, provided, in each case the term of such Options shall not extend
beyond the original expiration date set forth in this Grant Agreement:

 

 

 

 

(i)       If upon a termination for Cause, the date you cease to be an employee,
director or consultant;

 

(ii)       If upon a termination by reason of death, twelve (12) months
following your date of death subject to the terms of the Plan; or

 

(iii)       If upon any other termination, ninety (90) days following your date
of termination, except as otherwise provided under the terms of the Plan.

 

5.    Designation of Beneficiary. You may designate a beneficiary
(“Beneficiary”), who will succeed to your rights under this Award when you die,
by completing and executing a beneficiary designation substantially in the form
attached hereto as Exhibit C (or such other form as the Committee deems
acceptable) and delivering it to the Company.

 

6.    Restrictions on Transfer of Grant. Your rights under this Grant Agreement
may not be not be sold, pledged, assigned or otherwise transferred other than by
will or the laws of descent and distribution. Unless otherwise determined by the
Committee, an Award may be exercised during your lifetime, only by you or,
during the period you are under a legal disability, by your guardian or legal
representative. Any attempt to transfer, assign, pledge or otherwise dispose of,
or to subject to execution, attachment or similar process, contrary to the
provisions hereof shall be void and ineffective and shall give no right to the
purported transferee.

 

7.    Severability. Subject to one exception, every provision of this Grant
Agreement and the Plan is intended to be severable, and any illegal or invalid
term shall not affect the validity or legality of the remaining terms. The only
exception is that this Grant Agreement shall be unenforceable if any provision
of the preceding section is illegal, invalid, or unenforceable.

 

8.    Not a Contract of Employment. By executing this Grant Agreement, you
acknowledge and agree that (1) any person who is terminated before full vesting
of an Award, such as the one granted to you by this Grant Agreement, could claim
that he or she was terminated to preclude vesting; (2) nothing in this Grant
Agreement or the Plan confers on you any right to continued Company employment
or restricts the Company’s right to terminate your employment at any time for
any or no reason; and (3) the Company would not have granted this Award to you
but for these acknowledgements and agreements.

 

9.    Taxes. Except to the extent otherwise specifically provided in an
employment or consulting agreement between you and the Company, by signing this
Grant Agreement, you acknowledge that you shall be solely responsible for the
satisfaction of any taxes that may arise pursuant to this Award (including taxes
arising under Sections 409A (regarding deferred compensation) or 4999 (regarding
golden parachute excise taxes)), and that neither the Company nor the Committee
shall have any obligation whatsoever to pay such taxes or to otherwise indemnify
or hold you harmless from any or all of such taxes. The Board shall have the
sole discretion to interpret the requirements of the Code for purposes of the
Plan and this Grant Agreement.

 

-2-

 

 

10.     Plan Governs. By signing this Grant Agreement, you acknowledge that you
have received a copy of the Plan and that your Grant Agreement is subject to all
the provisions contained in the Plan, the provisions of which are made a part of
this Grant Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Grant Agreement and those of the Plan, the provisions of the Plan shall
control.

 

11.     Investment Purposes. By executing this Grant Agreement, you represent
and warrant that any Common Stock purchased under the Plan will be held for
investment purposes only for your own account, and not with a view to resale in
connection with, or with an intent in participating directly or indirectly in,
any distribution of such Common Stock within the meaning of the Securities Act
of 1933, as amended.

 

12.     Notices. Any notice, payment or communication required or permitted to
be given by any provision of this Grant Agreement shall be in writing and shall
be delivered personally or sent by certified mail, return receipt requested,
addressed as follows: (i) if to the Company, at the address set forth on the
signature page, to the attention of: the Plan Committee; (ii) if to you, at the
address set forth below your signature on the signature page. Each party may,
from time to time, by notice to the other party hereto, specify a new address
for delivery of notices relating to this Award. Any such notice shall be deemed
to be given as of the date such notice is personally delivered or properly
mailed.

 

13.     Binding Effect. Every provision of this Grant Agreement shall be binding
on and inure to the benefit the parties’ respective heirs, legatees, legal
representatives, successors, transferees, and assigns.

 

14.     Headings. Headings shall be ignored in interpreting this Grant
Agreement.

 

15.     Counterparts. This Grant Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute the same
instrument.

 

16.     Governing Law. The laws of the state of New York shall govern the
validity of this Grant Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto.

 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the Option is awarded under and
governed by the terms and conditions of this Grant Agreement and the Plan

 

-3-

 

 

  PATENT PROPERTIES, INC.         By:     Name:   Title:           The
undersigned Holder hereby accepts the terms of this Grant Agreement and the
Plan.         By:     Name:  

 

-4-

 

 

Exhibit A

 

2006 Long-Term Incentive Plan, as amended

 

 

 

 

Patent Properties, Inc. 2006 Long-Term Incentive Plan Documents

 

Exhibit B

 

Option Exercise Notice

 

Subject to acceptance by the Committee, effective as of today, _______________,
I hereby elect to exercise ____ Options to purchase ______ Common Stock pursuant
to the attached Grant Agreement. I am paying for the Common Stock that I am
purchasing as follows: ________________________________________________.

 

If applicable, I intend to satisfy my withholding tax obligation in the
following manner:  

 

    Accepted by:       Grantee:   Committee           By:     By:   Print Name:
    Title:             Address:                            

 

 

 

 

Patent Properties, Inc. 2006 Long-Term Incentive Plan Documents

 

Exhibit C

 

Designation of Beneficiary

 

In connection with the Grant Agreement entered into on_____________, 20__
between Patent Properties, Inc. (“Company”) and_______________(“I”), I hereby
designate the primary beneficiary specified below as my beneficiary as to the
Award, but only if he or she survives me by at least 30 days. Otherwise, I
designate my contingent beneficiary as my beneficiary. This designation shall
remain in effect until I revoke it in writing.

 

Primary Beneficiary:   Address:   Social Security No.:   Contingent Beneficiary
  Address   Social Security No.  

 

  Date:           By:  

 

I hereby voluntarily consent to and join in the beneficiary selections made by
my spouse on this form.

 

      Signature of Spouse           Date

 

 

